 

= ca ERE
fa i yh
st 9
i Cem Reon

JAN 0 7 2020

Clerk, U S District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
KYLE GEE,
CV 19-41-BLG-SPW-TJC
Plaintiff,
VS. ORDER

SUN LIFE ASSURANCE COMPANY
OF CANADA,

Defendant.

 

 

Upon the parties’ Stipulation for Dismissal With Prejudice (Doc. 25), by and
between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this Thy of January, 2020.

Lace Pte htt,»

“SUSAN P. WATTERS
U. S. DISTRICT JUDGE
